Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

D1	MEDIATEK INC: “Clarifications on Bears Management", SGPP DRAFT: R1-1800159 BM FINAL, SAD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 680, ROUTE DES LUCIOLES ; France (see IDS 4/9/21)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 16, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Zhang US 20190349864.

Regarding claim 1, D1 teaches a method of wireless communication at a user equipment (UE) (page 1, 1 introduction, 
receiving a configuration activating a subset of configured sounding reference signal (SRS) trigger states (page 4, Proposal 6,lines 1-3, “Proposal 6: The association among SRS trigger state, triggered SRS resource(s), and the CSI-RS resource ID is configured by the RRC parameter Aperiodic SRS- Resource Tigger with following structure: - Aperiodic SHS-Resource Trigger under SAS-Config contains one or multiple trigger state instances)", page 4, Figure 1; page 3, 3.7 Aperiodic SHS trigger, lines 25-27 “Figure 1 illustrates a structure for the RRC parameter AperiodicSAS-ResourceTrigger. This RRC parameter is per UE configured, and contains one or multiple trigger state instances, which are named SRS-TriggerState). 
 
	D1 is silent on receiving downlink control information (DCI) in a physical downlink control channel (PDCCH) triggering an aperiodic SRS transmission based on one or more SRS trigger states of activated SRS trigger states; 

transmitting aperiodic SRS within the aperiodic SRS resource set.
	Zhang teaches receiving downlink control information (DCI) in a physical downlink control channel (PDCCH) triggering an aperiodic SRS transmission based on one or more SRS trigger states of activated SRS trigger states; 
determining an aperiodic SRS resource set based on the configuration and the DCI indicating the one or more SRS trigger states;
transmitting aperiodic SRS within the aperiodic SRS resource set (To trigger aperiodic SRS transmission, the dynamic signaling may be used, e.g., via PDCCH DCI. To provide a good tradeoff between dynamic signaling overhead and flexibility for SRS transmission, high layer signaling (e.g., RRC/radio resource control signaling) may be used with combination of the lower layer (e.g., PDCCH DCI) dynamic signaling. For example, dynamic signaling may indicate SRS transmission parameter set, which is corresponded with one state. For example, a 2 bit dynamic signaling may be used (e.g., see Table 1) to indicate 3 states (a fourth state is no triggering). For 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of D1 by teaches receiving downlink control information (DCI) in a physical downlink control channel (PDCCH) triggering an aperiodic SRS transmission based on one or more SRS trigger states of activated SRS trigger states; determining an aperiodic SRS resource set based on the configuration and the DCI indicating the one or more SRS trigger states; transmitting aperiodic SRS within the aperiodic SRS resource set, as shown) by Zhang. This modification would benefit the system by providing a proven, reliable method for triggering an aperiodic SRS transmission based on one or more SRS trigger states.

Claims 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and Zhang as applied to claims 1, 16 above, and further in view of Qia US 20190199496.

The combination is silent on the configuration is received through a medium access control (MAC) control element (CE) (MAC-CE).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by   receiving SRS triggering information via through a medium access control (MAC) control element (CE) (MAC-CE), as shown by Qia. This modification would benefit the system by providing a proven, reliable method for receiving SRS configuration information.

Claims 3, 12, 18, 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and Zhang as applied to claims 1, 11, 16, 26 above, and further in view of Davydov US 20210135816.

The combination is silent on the DCI includes one or more codepoint values indicating the one or more SRS trigger states of the activated SRS trigger states.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combinaton by   the DCI includes one or more codepoint values indicating the one or more SRS trigger states of the activated SRS trigger states, as shown by Davydov. This modification would benefit the system by providing a proven, reliable method for indicating SRS trigger states.

Claims 5, 14, 20, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and Zhang as applied to claims 1, 11, 16, 26 above, and further in view of Chen  US 20200106647.

The combination is silent on each of the activated SRS trigger states is associated with at least one of time-frequency resources, a timing behavior, or a transmission control indicator (TCI) state for transmitting the aperiodic SRS, and wherein the aperiodic SRS is transmitted based on the at least 

Chen teaches each of the activated SRS trigger states is associated with at least one of time-frequency resources, a timing behavior, or a transmission control indicator (TCI) state for transmitting the aperiodic SRS, and wherein the aperiodic SRS is transmitted based on the at least one of the time-frequency resources, the timing behavior, or the TCI state associated with the one or more SRS trigger states (SRS resource includes at least one of: a time-frequency resource configuration of the SRS resource, a sequence configuration of the SRS resource, an antenna port configuration of the SRS resource, a periodicity configuration of the SRS resource, a spatial relation configuration of the SRS resource, or an aperiodic triggering state corresponding to the SRS resource, [0075]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by   each of the activated SRS trigger states is associated with at least one of time-frequency resources, a timing behavior, or a transmission control indicator (TCI) state for transmitting the aperiodic SRS, and wherein the aperiodic SRS is transmitted .

Allowable Subject Matter
Claims 4, 6-10, 13, 15, 19, 21-25, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476